Exhibit 32.2 Certification Under Section906 of the Sarbanes-Oxley Act of 2002 (United States Code, Title 18, Chapter 63, Section1350) Accompanying Quarterly Report on Form 10-Q of MarketAxess Holdings Inc. for the Quarter Ended September30, 2015 In connection with the Quarterly Report on Form 10-Q of MarketAxess Holdings Inc. (the “Company”) for the quarter ended September 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Antonio L. DeLise, Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, that: The Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ ANTONIO L. DELISE Antonio L. DeLise Chief Financial Officer October23, 2015 This certification shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section, nor shall it be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent the Company specifically incorporates it by reference.
